United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, for the appellant
Office of Solicitor, for the Director

Docket No. 07-500
Issued: August 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal of a May 22, 2006 merit decision
of the Office of Workers’ Compensation Programs, terminating his compensation benefits and
September 15, 2006 nonmerit decision, denying his request for reconsideration. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this termination case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits on the grounds that he refused an offer of suitable work, pursuant to 5 U.S.C.
§ 8106(c)(2); and (2) whether the Office properly denied appellant’s request for a merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 16, 2003 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim. He alleged that on April 18, 2003 he experienced pain in the lower right side of his back
and right hip while hooking up a bulk mail container to a mule. Appellant stopped work on the

date of injury. The Office accepted his claim for lumbosacral strain and paid appropriate
compensation.
In a September 3, 2003 medical report, Dr. Marvin White, Jr., an attending internist,
opined that appellant continued to be treated for his work-related lumbosacral strain and that he
was totally disabled for work.
By letter dated August 8, 2003, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions, to Dr. Jerrold M. Sherman, a Boardcertified orthopedic surgeon, for a second opinion medical examination. In an August 26, 2003
report, Dr. Sherman opined that appellant no longer had any residuals or disability causally
related to his April 18, 2003 employment injury. He further opined that appellant could work
eight hours per day with no restrictions.
On October 10, 2003 the Office found a conflict in the medical opinion evidence between
Dr. White and Dr. Sherman as to whether appellant had any residuals or disability due to his
accepted employment injury. By letter dated November 28, 2003, the Office referred appellant
together with a statement of accepted facts, the case record and a list of questions, to
Dr. Rama E. Chandran, a Board-certified orthopedic surgeon, for an impartial medical examiner.
In a January 12, 2004 report, Dr. Chandran reviewed a history of appellant’s April 18,
2003 employment injury, medical treatment and medical records. She noted his complaint of
constant pain in his lower back that radiated to his buttocks. Dr. Chandran reported essentially
normal findings on physical examination with the exception of tenderness in the lumbar spine.
She diagnosed disc protrusion of three to four millimeters at L4-S1 with foraminal stenosis and
disc protrusion at L3-4 of four millimeters with a compression of both right and left L4 nerve
roots based on x-ray and a magnetic resonance imaging (MRI) scan. Dr. Chandran opined that
the former condition was caused by appellant’s April 18, 2003 employment injury and that the
latter condition would not have occurred if he had not sustained the employment injury. She
further opined that there was no aggravation of the disc protrusion as a result of the accepted
employment injury. Dr. Chandran indicated that appellant had both subjective and objective
factors of disability. She concluded that he was unable to perform his regular work duties but he
could perform restricted duties eight hours per day that did not require any repeated bending,
stooping, squatting, kneeling, crawling or lifting more than 10 pounds.
On February 18, 2004 the employing establishment offered appellant a modified mail
handler position based on the restrictions set forth in Dr. Chandran’s January 12, 2004 report.
The position involved prepping flat mail, working from hampers/bascarts, sitting and standing as
needed, assisting with security sign-in at the registry cage and reliever for electric equipment
check in and out. The physical requirements included no lifting more than 10 pounds and no
repeated bending, stooping, squatting, kneeling or crawling.
By letter dated April 16, 2004, the Office expanded the acceptance of appellant’s claim to
include disc protrusion at L5-S1 and L3-4 based on Dr. Chandran’s January 12, 2004 report.
In a letter dated August 4, 2004, the Office advised appellant that a suitable position
based on Dr. Chandran’s January 12, 2004 opinion was available and that he had 30 days to

2

either accept the position or arrange for the submission of a medical report. It further advised
him that he would be paid for any difference in salary between the offered position and his dateof-injury position and that he could accept the job without penalty. The Office informed
appellant that his compensation would be terminated based on his refusal to accept a suitable
position pursuant to 5 U.S.C. § 8106(c)(2).
On August 5, 2004 the Office held a telephone conference call with appellant and
Rosalind Belcher, his vocational rehabilitation counselor. Appellant contended that the offered
position was not suitable because it required him to perform duties outside his restrictions. It
required him to handle magazines which came in bundles of 15 to 20 in a hamper and he would
be required to repetitively bend and stoop over the hamper and lift more than 10 pounds.
Appellant stated that the position also required long hours of standing on a concrete floor which
he could not do in light of his back condition. He could not keep up with prepping mail due to
his back condition because it involved using a prep mail machine that was fast producing.
Appellant was advised to put his reasons for refusing the offered position in writing and that his
allegations would be confirmed by the employing establishment.
On August 16, 2004 the employing establishment offered appellant an amended modified
mail handler position based on Dr. Chandran’s January 12, 2004 restrictions. It advised him that
the previous offered position was no longer available. The current offered position required
sitting at a return to sender table in a straight back chair and fingering first class letters and use of
the hands to finger each letter in a mail tray, making sure that all the letters were facing the same
direction. After verifying the tray of mail, it should be placed on mail moving equipment for
further processing. The weight of the tray could be reduced by taking a handful of mail at a time
before lifting the tray. This task may be done either in a standing or sitting position which would
allow alternate personal comfort. The physical requirements of the position involved no lifting
more than 10 pounds and no repeated bending, stooping, squatting, kneeling or crawling.
Appellant was instructed to notify his supervisor immediately if any assistance was needed.
On August 28, 2004 appellant rejected the job offer. He stated that chronic pain in his
lower back had not decreased and at that time he was being referred to a pain management
specialist. Appellant further stated that once he completed pain management treatment, he
would like to return to light-duty work.
By letter dated September 15, 2004, the Office advised appellant that a suitable position
based on Dr. Chandran’s January 12, 2004 opinion was available and that he had 30 days to
either accept the position or arrange for the submission of a medical report. It further advised
him that he would be paid for any difference in salary between the offered position and his dateof-injury position and that he could accept the job without penalty. The Office informed
appellant that his compensation would be terminated based on his refusal to accept a suitable
position pursuant to section 8106(c)(2).
The Office received several medical reports dated August 13, September 10 and
October 8, 2004 from Dr. Charles M. Bosley, an orthopedic surgeon, who addressed appellant’s
continuing back pain and weakness in his lower extremities. Dr. Bosley requested authorization
for referral to a pain management center.

3

On November 17, 2004 the Office advised appellant that it was aware of his continued
refusal to accept the offered position. It provided him a final opportunity to submit evidence
which addressed the basis for the termination of his compensation. The Office reinstated
appellant’s compensation effective October 31, 2004. It advised him that his reasons for refusing
the offered position were not valid. Appellant was given 15 days to accept the position.
Dr. Bosley’s November 13, 2004 report reiterated that appellant had back pain and
weakness in his lower extremities. He again requested authorization for pain management
treatment.
By decision dated December 6, 2004, the Office terminated appellant’s compensation. It
found that Dr. Chandran’s January 12, 2004 statement that appellant was capable of performing
light-duty work was entitled to special weight accorded an impartial medical specialist. The
Office further found that the evidence submitted by appellant was insufficient to outweigh the
special weight accorded to Dr. Chandran’s report.
On December 7, 2004 the Office received Dr. Bosley’s November 26, 2004 report which
restricted appellant from sitting, stooping, bending and lifting. In a December 2, 2003 report and
a December 3, 2004 referral slip, Dr. Bosley stated that appellant sustained a herniated nucleus
pulposus. In a December 9, 2004 report he diagnosed discogenic disease. In the December 2
and 9, 2004 reports, Dr. Bosley opined that appellant was totally disabled and reiterated his prior
restrictions. He further opined that, due to his pain, appellant was unable to accept the offered
position. Dr. Bosley concluded that his prognosis was extremely guarded. His December 4,
2004 report indicated that appellant was receiving pain management treatment and that his
prognosis remained extremely guarded.
In a December 13, 2004 report, Dr. Castoria Seymore, Jr., an anesthesiologist, reviewed a
history of appellant’s work-related injuries including the April 18, 2003 employment injury,
medical treatment and family and social background. Dr. Seymore reported pain in his lumbar
spine and weakness in the lower extremities on physical examination. He diagnosed lumbar disc
protrusion with right radiculopathy and myofascial pain syndrome. Dr. Seymore recommended
fluoroscopic guided lumbar transforaminal epidural steroid injections at the right L5 and S1 to
alleviate appellant’s continuous pain. In reports dated December 14, 2004 and January 13, 2005,
Dr. Seymore diagnosed lumbar degenerative disc disease, an umbilical hernia and myofascial
pain syndrome.
A January 9, 2004 MRI scan of appellant’s lumbar spine was performed by Dr. Alan T.
Turner, a Board-certified radiologist, who found a diffuse disc bulge measuring three to four
millimeters at L5-S1 with narrowing of the neural foramina and degenerative disc disease at
L5-S1.
In a January 5, 2005 report, Dr. Bosley reviewed Dr. Chandran’s January 12, 2004 report.
He stated that his report did not reflect appellant’s current deteriorated condition. Dr. Bosley
related that back surgery was required and continued pain management treatment prior to
surgery.

4

On January 5 and 13, 2005 appellant requested a review of the written record by an
Office hearing representative regarding the Office’s December 6, 2004 decision.
Dr. Bosley’s February 8 and April 1, 2005 reports stated that appellant’s back and lower
extremity conditions had not changed and that he remained totally disabled.
By decision dated April 22, 2005, an Office hearing representative affirmed the Office’s
December 6, 2004 decision. The hearing representative found that Dr. Chandran’s impartial
medical opinion was entitled to special weight in finding that appellant was capable of
performing the duties of the offered position.
Dr. Seymore’s February 8, 2006 report reviewed a history of an injury appellant
sustained on April 13, 2004 and medical treatment.1 He reported his complaints of pain in the
lower back into the right lower extremity and secondary to a hernia. Dr. Seymore also reported
pain on physical examination. He diagnosed lumbar degenerative disc disease with right
sciatica. Dr. Seymore recommended lumbar epidural steroid injections and a MRI scan to
reevaluate the overall pathology of appellant’s lumbar spine.
On April 4, 2006 appellant requested reconsideration of the hearing representative’s
April 22, 2005 decision.
By decision dated May 22, 2006, the Office denied modification of the April 22, 2005
decision. It found that the evidence submitted by appellant was insufficient to outweigh the
special weight accorded to Dr. Chandran’s impartial medical opinion.
In a June 2, 2006 letter, appellant requested reconsideration. In an undated complaint
that was submitted to the Office’s inspector general’s office, appellant contended that the Office
improperly handled his claim. He contended that an Office claims examiner failed to assist him
with his claim. Appellant further contended that the claims examiner pushed for vocational
rehabilitation services although his conditions were not permanent and stationary and he had not
received medical treatment. His claims examiner was crude and used abusive language during a
telephone conference with Dr. White. Appellant’s attending physician was replaced with an
Office contract physician. He went without orthopedic services in excess of 90 days. Appellant
was threatened by a claims examiner during the telephone conference with termination of his
compensation and medical benefits after he notified the Office about an insufficient job offer. A
senior claims examiner denied appellant’s request for union representation during the telephone
conference and a certified supervisor to conduct the conference. Appellant contended that the
August 17, 2004 limited-duty job offer was not evaluated by a claims examiner prior to the
termination of his compensation.2 He also contended that the Office denied authorization for
pain management treatment. Appellant did not receive notice of subsequent authorization for
such treatment until November 24, 2004.
1

The Board notes that it appears that Dr. Seymore inadvertently stated that the date of appellant’s employmentrelated injury was April 13, 2004 rather than April 18, 2003 as his description of the accepted injury was consistent
with the history of the April 18, 2003 employment injury.
2

It appears that appellant inadvertently stated that the employing establishment’s limited-duty job offer was made
on August 17, 2004 rather than on August 16, 2004 as previously noted by the Board.

5

By decision dated September 15, 2006, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was irrelevant, cumulative and immaterial
in nature and, thus, insufficient to warrant a merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 Under section 8106(c)(2) of the Federal Employees’
Compensation Act, the Office may terminate the compensation of a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee.4 To justify termination, the Office must show that the work offered was suitable and
must inform appellant of the consequences of refusal to accept such employment.5 Section
8106(c) will be narrowly construed as it serves as a penalty provision, which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.6
Section 10.517 of the Act’s regulations provides that an employee who refuses or
neglects to work after suitable work has been offered or secured has the burden of showing that
such refusal or failure to work was reasonable or justified.7 Pursuant to section 10.516, the
employee shall be provided with the opportunity to make such a showing before a determination
is made with respect to termination of entitlement to compensation.8
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS -- ISSUE 1
The initial question presented is whether the August 16, 2004 job offer for a modified
mail handler position was medically suitable. The Board finds that a conflict in the medical
opinion evidence arose between Dr. White, an attending physician, and Dr. Sherman, an Office
referral physician, as to whether appellant was totally disabled for work due to his April 18, 2003
employment-related lumbosacral strain. Dr. White opined that appellant continued to experience
residuals and disability due to his accepted employment-related injury. Dr. Sherman opined that
3

Linda D. Guerrero, 54 ECAB 556 (2003).

4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Ronald M. Jones, 52 ECAB 190 (2000).

6

Joan F. Burke, 54 ECAB 406 (2003).

7

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 5.

8

20 C.F.R. § 10.516.

9

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

he no longer had any residuals or disability causally related to his accepted employment injury
and he could work eight hours a day with no restrictions. The Act provides that, if there is a
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make the
examination.10 The Office will select a physician who is qualified in the appropriate specialty
and who has no prior connection with the case.11
The Office referred appellant to Dr. Chandran, selected as the impartial medical
specialist. In a January 12, 2004 report, Dr. Chandran diagnosed disc protrusion of three to four
millimeters at L4-S1 with foraminal stenosis and disc protrusion at L3-4 of four millimeters with
a compression of both right and left L4 nerve roots based on x-ray and an MRI scan. She opined
that the former condition was caused by appellant’s April 18, 2003 employment injury and the
latter condition would not have occurred if he had not sustained the employment injury.
Dr. Chandran further opined that there was no aggravation of the disc protrusion as a result of the
accepted employment injury. She concluded that although appellant could not perform his
regular work duties, he could perform limited-duty work eight hours per day that did not require
any repeated bending, stooping, squatting, kneeling, crawling or lifting more than 10 pounds.
The Board finds that Dr. Chandran’s January 12, 2004 opinion is based on a proper
factual and medical background and is entitled to special weight. She found that appellant was
no longer totally disabled due to his April 18, 2003 employment injury and that he could perform
limited-duty work with restrictions. For this reason, her report constitutes the special weight of
the medical opinion evidence afforded an impartial medical specialist.
The offered modified mail handler position allowed appellant to either sit or stand while
performing his work duties. It did not require lifting more than 10 pounds and repeated bending,
stooping, squatting, kneeling or crawling. The offered position conforms to the restrictions set
forth by Dr. Chandran. The Board finds that, based on the weight of the medical evidence, the
offered position of modified mail handler was medically suitable.
The Office notified appellant of its finding that the modified mail handler job offer was
suitable and of the consequences for not accepting a suitable offer and allotted him the requisite
30 days to respond. He contended that the position was not suitable because he suffered from
chronic back pain and was being referred to a pain management specialist for treatment.
In accordance with established procedures, the Office found that appellant’s reasons for
refusing the position were not valid and provided him an additional 15 days to accept the
position prior to termination of compensation. Appellant submitted Dr. Bosley’s August 13,
September 10, October 8 and November 13, 2004 reports which addressed his back pain and
weakness in his lower extremities. However, Dr. Bosley’s report does not discuss the offered
position or provide a reasoned opinion on the issue presented. The Board finds that the job
offered was medically and vocationally suitable and the Office followed its procedures prior to

10

5 U.S.C. § 8123(a). See S.G., 58 ECAB ___ (Docket No. 07-30, issued February 26, 2007).

11

20 C.F.R. § 10.321. See R.C., 58 ECAB ___ (Docket No. 06-1676, issued December 26, 2006).

7

termination of compensation. Accordingly, the Board finds that the Office met its burden of
proof to terminate compensation.
Following the December 6, 2004 decision, appellant submitted additional medical
evidence from Dr. Bosley which addressed his continuing treatment for his back condition,
restrictions and disability. In his November 26 and December 2 and 9, 2004 reports, Dr. Bosley
restricted appellant from sitting, stooping, bending and lifting and found that he was totally
disabled due to pain. As the offered position allowed appellant to stand while performing his
work duties and had the same restrictions as set forth by Dr. Bosley, the Board finds that his
November 26 and December 2 and 9, 2004 reports do not establish that appellant could not
perform the duties of the offered position.
Dr. Bosley’s December 3, 2004 referral slip and December 4, 2004 report indicated that
appellant sustained a herniated nucleus pulposus. He stated that his prognosis was extremely
guarded. Dr. Bosley’s February 8 and April 1, 2005 reports found that appellant’s back and
lower extremity conditions had not changed and that he remained totally disabled. However, he
does not discuss the relevant issue in this case of whether appellant was capable of performing
the modified mail handler position at the time it was offered or provide a reasoned opinion on the
issue presented.
Similarly, Dr. Seymore’s reports which stated that appellant sustained lumbar disc
protrusion with right radiculopathy, myofascial pain syndrome, an umbilical hernia and lumbar
degenerative disc disease with right sciatica do not establish that appellant was physically
incapable of performing the duties of the offered position. This evidence fails to discuss the
offered position or provide a rationalized opinion on whether the position was medically suitable
for appellant.
The Board finds that appellant has submitted insufficient medical evidence to support his
refusal of suitable work. Therefore, he has not established a reasonable basis for refusing the
offered position. As the weight of the medical evidence at the time of the December 6, 2004
decision established that he could perform the duties of the offered position, appellant did not
offer sufficient justification for refusing the position. Therefore, the Board finds that the Office
met its burden of proof to terminate appellant’s compensation benefits effective December 6,
2004, as he refused an offer of suitable work.12
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,13
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not

12

Karen L. Yaeger, 54 ECAB 323 (2003).

13

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

8

previously considered by the Office.14 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.15 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
In a May 22, 2006 decision, the Office denied modification of the termination of
appellant’s compensation on the grounds that he refused an offer of suitable work. In a letter
dated June 2, 2006, he disagreed with this decision and requested reconsideration. As noted, the
relevant underlying issue is whether appellant can perform the duties of the modified mail
handler position offered by the employing establishment.
Appellant contended that the Office did not properly handle his traumatic injury claim as
he did not receive assistance from a claims examiner or medical treatment for more than 90 days;
a claims examiner was verbally abusive to Dr. White who was replaced by an Office referral
physician and threatened to terminate his compensation after his refusal to accept the offered
position; his requests for union representation during a telephone conference, a certified
supervisor to conduct the conference and authorization for pain management treatment were
denied; the Office failed to evaluate the employing establishment’s August 16, 2004 job offer;
and delayed notification of authorization for pain management treatment. However, the question
of whether the Office properly determined that the modified mail handler position was suitable is
medical in nature and appellant’s arguments that the Office improperly handled his claim are not
relevant to this issue. The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.16
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of his request for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit
review.17
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits on
the grounds that he refused an offer of suitable work, pursuant to 5 U.S.C. § 8106(c)(2). The
Board further finds that the Office properly denied appellant’s request for a merit review of his
claim pursuant to 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(1)-(2).

15

Id. at § 10.607(a).

16

See Arlesa Gibbs, 53 ECAB 204 (2001); Kevin M. Fatzer, 51 ECAB 407 (2000).

17

See James E. Norris, 52 ECAB 93 (2000).

9

ORDER
IT IS HEREBY ORDERED THAT the September 15 and May 22, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

